DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The art rejection given in section 5 of the detailed portion of the office action mailed 14 April 2022 is withdrawn in view of applicant’s claim amendments and arguments filed 11 July 2022.  A modified art rejection is given below against some of the claims.

Claims 2, 4, 6, 8, 10, 12, 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner agrees with applicant’s argument in the paper filed 11 July 2022 that the formula giving the required relationship between melt viscosity and shear rate in claim 2 in not clearly taught by viscosity teachings of Otomo et al. 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asics Corp. (JP-H03-106304-A) in view of Pavelescu et al. (U.S. 5,930,917) still further in view of Otomo et al. (U.S. 2012/0041141 A1).
     Asics teaches a shoe sole with polyurethane treads where the treads are in a continuous pattern (claim 1, Figure 4).  Asics fails to teach the injection molding material being in direct contact with the fibrous sheet substrate.  Pavelescu et al. teaches that is preferable to have a bottom sole material directly injected into a fabric layer and not in to a compatible material associated with the layer (col. 3, lines 1-30).  Asics as modified by Pavelescu et al. fails to teach the claim polymer viscosity.  Otomo et al. teaches using a polyurethane with a viscosity less than 900 Pascal-seconds to make articles such as shoe sole doe to having a good moldability (sections 0273, 0303, 0304, Table 1, Example 3).  The instant invention claims forming a shoe sole with a continuous pattern of treads made with a resin with a low melt viscosity, where the resin is directly injected into a fibrous sheet substrate.  It would have been obvious to have directly injected the resin of Asics into the substrate sheet of Asics to avoid having a different material coating layer because of the teachings of Pavelescu et al.  It further would have been obvious to one of ordinary skill in the art to have selected a polyurethane with a low melt viscosity to make the shoe sole of Asics ‘304 as modified above because of the teachings of Otomo et al.

Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.
     Applicant argues that the injected molded material does not directly contact the sheet substrate of Asics.  This argument has overcome the previous art rejection, as noted above, but does not overcome the modified rejection given above using the teachings of the new Pavelescu et al. reference. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783